FILED

UNITED STATES DISTRICT COURT Nnv 1 6 Zmz
FOR THE DISTRICT OF COLUMBIA C|erk. U.S. District & Bankruptcy
courts for the District of columbia

Charles Johnson, Jr., )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

VA Medical Center, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s pro se complaint and application to proceed in
forma pauperis. The Court will grant the plaintiff’ s application and dismiss the complaint for lack of
subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth generally at
28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available only when a "federal
question" is presented or the parties are of diverse citizenship and the amount in controversy exceeds
$75,000. A party seeking relief in the district court must at least plead facts that bring the suit within the
court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the
action. See Fed. R. Civ. P. l2(h)(3).

The plaintiff is a resident of Springdale, Maryland, suing the VA Medical Center in the District
of Columbia. He alleges that staff at the Medical Center subjected him to a strip-search and also
searched his bed and loc’ker for drugs on November 13, 2011, when he was a patient in the Medical
Center’s Psychiatric Unit. Complaint at 2. The plaintiff states that the "incident made me feel less than
a human being, [having] been done by nurses from the center[,]" instead of the Medical Center’s "police

force." Id. The plaintiff has pleaded no amount in controversy to bring his claim within the Court’s
l

diversity jurisdiction, and the complaint’s allegations do not present a federal question. Hence, the

%M,A.%Qo_

DATE; october 3§/ ,2012 umwa states Disrri¢rrudge

complaint will be dismissed.l

l A separate Order accompanies this Memorandum Opinion.